Citation Nr: 1036530	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  
He also had a period of active duty for training (ACDUTRA) from 
July to December 1977.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied entitlement 
to service connection for status post posterior spinal fusion, 
scoliosis, a right hip disability, and a right leg injury.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified before a Veterans Law Judge at a May 2006 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In December 2006, the Board remanded these matters for further 
development.

In April 2008, the Board sent the Veteran a letter informing him 
that the Veterans Law Judge who conducted the May 2006 Travel 
Board hearing was no longer employed at the Board and asked him 
to indicate whether or not he wanted to attend a new hearing.  In 
May 2008, the Veteran indicated that he wished to have another 
hearing.

In May 2008, the Board remanded these matters in order to 
schedule a new Board hearing at the RO.

The Veteran testified before the undersigned at a February 2009 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In September 2009, the Board remanded these matters for further 
development.

The issue of entitlement to service connection for a right 
foot disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various lower back and right hip 
disabilities.  For example, a June 2003 VA nuclear medicine 
report and a September 2007 VA examination report indicated 
diagnoses of mild dextroscoliosis of the lower thoracic spine, 
degenerative disc disease and degenerative osteoarthritis of the 
lower spine, and degenerative osteoarthritis of the right hip.  
He has also been diagnosed as having radiculopathy of the right 
lower extremity.

The Veteran's service treatment records indicate that in March 
1979 he fell to the ground due to a syncopal episode, hit his 
left-sided ribs and left elbow and hip, and was diagnosed as 
having multiple bruises.  In November 1979, he fell against a 
vehicle, was treated for pain in the left costal area, and was 
diagnosed as having a chest wall contusion.  In July 1981, he was 
treated for lower back pain and was diagnosed as having a sore 
lower back.  He was also treated for a 3 day history of back pain 
in January 1982 and was diagnosed as having a strain.  

During the May 2006 and February 2009 hearings, the Veteran 
testified that he also injured his back due to the March 1979 
syncopal episode and the November 1979 fall.  He also injured his 
right hip at the time of the November 1979 fall.  Furthermore, he 
testified that he injured his back, right leg, and right hip 
while at home on leave when he was riding a moped and his right 
leg struck a parked vehicle.  He reported that he had experienced 
lower back, right leg, and right hip symptoms ever since the in 
service injuries.

The Veteran's VA treatment records and testimony during the May 
2006 and February 2009 hearings reveal that in addition to his in 
service back injuries, he also sustained post-service back 
injuries.  During the May 2006 hearing, he testified that he 
experienced back soreness after being involved in a motor vehicle 
accident in 1985.  Furthermore, a February 2007 VA consultation 
report and the Veteran's testimony during the February 2009 
hearing indicate that he injured his back when he fell on a 
concrete floor while working as a mechanic sometime between 1996 
and 1997.

The Veteran was afforded a VA examination in September 2007 for 
his lower back, right leg, and right hip.  The physician who 
conducted the examination diagnosed the Veteran as having 
degenerative disc disease and degenerative osteoarthritis of the 
back, severe degenerative osteoarthritis of the right hip, and 
radiculopathy which resulted in radiation of back pain to the 
right leg.  He opined that the Veteran's lower back disability 
was not related to service.  The VA physician reasoned that the 
Veteran had one period of low back pain/strain in service and 
that his treatment records did not reveal any in-service trauma 
to the back.  Thus, there was no evidence of a chronic in-service 
back disability.  He had a back strain in 1981 and had no further 
back problems or treatment until he injured his back at work in 
1997.  There were no records of any back treatment between 1981 
and 1997.

In its September 2009 remand, the Board noted that the September 
2007 VA examination and accompanying opinion were inadequate as 
no opinion was provided as to the etiology of the Veteran's right 
hip disability and the examiner did not consider the Veteran's 
reports of a continuity of lower back, right hip, and right leg 
symptomatology.  The Board instructed the AOJ to forward the 
Veteran's claims file to the examiner who conducted the September 
2007 VA examination in order to determine whether any current 
lower back, right hip, and right leg disabilities were related to 
service.  The examiner was instructed to provide opinions as to 
whether the current lower back and right hip disabilities and any 
right leg disability had their onset in service or were otherwise 
related to service.  The examiner was advised to consider the 
Veteran's reports of his history in formulating his opinions.

The physician who provided the September 2007 VA examination was 
unavailable.  Therefore, a certified physician's assistant 
reviewed the claims file in order to provide the requested 
opinions.  In a November 2009 opinion, he opined that based upon 
the findings in service, the Veteran's condition in service was 
acute and transitory.  Thus, there was no indication of 
chronicity or continuity of treatment, and no indication that any 
current spine, joint, or bone condition was associated, caused 
by, or the result of any spine, joint, or bone condition noted 
while on active duty.

The November 2009 opinion is also inadequate because the 
physician's assistant essentially re-stated the initial September 
2007 opinion.  There is no indication that he considered the 
Veteran's reports of back injuries from the March 1979 syncopal 
episode and November 1979 fall, his right hip injury from the 
November 1979 fall, and his back, right hip, and right leg 
injuries which resulted from a moped accident while on leave.  
Also, he clearly did not consider the Veteran's reports of a 
continuity of back, right hip, and right leg symptomatology as 
his opinion was, in part, based on a lack of evidence of 
chronicity or continuity of treatment.  A medical opinion is 
inadequate if it does not take into account the Veteran's reports 
of symptoms and history (even if recorded in the course of the 
examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, as noted by the Veteran's representative in its 
August 2010 statement, the November 2009 opinion is extremely 
vague and general in nature, and no specific opinions were 
provided as the etiology of the right hip disability and any 
right leg disability.  Therefore, the Board must again remand 
these issues for new VA examinations to obtain the necessary 
opinions.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (1) (2009). Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. 
App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current lower back 
disability had its onset in service or in 
the year immediately after service, is 
related to his in-service back injuries, or 
is otherwise the result of a disease or 
injury in service.

In formulating the above-requested opinion, 
the examiner should comment on the 
significance, if any, of the post-service 
back injuries and the in-service findings 
of back disability. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran is 
competent to report an in-service back 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current right hip disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current right hip 
disability had its onset in service or in 
the year immediately after service, is 
related to his in-service right hip 
injuries, or is otherwise the result of a 
disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service right hip 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current right leg disability.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current right leg disability 
had its onset in service, is related to the 
Veteran's in-service right leg injury, or 
is otherwise the result of a disease or 
injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service right leg 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.

4.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

